Exhibit 10.1

 

 

ADMINISTRATION AGREEMENT

 

This ADMINISTRATION AGREEMENT (this “Agreement”) made as of April 29, 2018, by
and between Harvest Capital Credit Corporation, a Delaware Company (the
“Corporation”), and HCAP Advisors LLC, a Delaware limited liability company (the
“Administrator”).

 

WITNESSETH:

 

WHEREAS, the Corporation is a newly organized closed-end investment company that
has elected to be treated as a business development company under the Investment
Company Act of 1940, as amended (the “1940 Act”);

 

WHEREAS, the Corporation desires to retain the Administrator to provide
administrative services to the Corporation in the manner and on the terms
hereinafter set forth; and

 

WHEREAS, the Administrator is willing to provide administrative services to the
Corporation on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Corporation and the Administrator
hereby agree as follows:

 

1.      Duties of the Administrator.

 

(a) Employment of Administrator. The Corporation hereby employs the
Administrator to act as administrator of the Corporation, and to furnish, or
arrange for others to furnish, the administrative services, personnel and
facilities described below, subject to review by and the overall control of the
Board of Directors of the Corporation (the “Board”), for the period and on the
terms and conditions set forth in this Agreement. The Administrator hereby
accepts such employment and agrees during such period to render, or arrange for
the rendering of, such services and to assume the obligations herein set forth
subject to the reimbursement of costs and expenses as provided for below. The
Administrator and any such other persons providing services arranged for by the
Administrator shall for all purposes herein be deemed to be independent
contractors and shall, unless otherwise expressly provided or authorized herein,
have no authority to act for or represent the Corporation in any way or
otherwise be deemed agents of the Corporation.

 

 

--------------------------------------------------------------------------------

 

 

(b) Services. The Administrator shall perform (or oversee, or arrange for, the
performance of) the administrative services necessary for the operation of the
Corporation. Without limiting the generality of the foregoing, the Administrator
shall provide the Corporation with office facilities, equipment, clerical,
bookkeeping and record keeping services at such office facilities and such other
services as the Administrator, subject to review by the Board, shall from time
to time determine to be necessary or useful to perform its obligations under
this Agreement. The Administrator shall also, on behalf of the Corporation,
arrange for the services of, and oversee, custodians, depositories, transfer
agents, indenture trustees, dividend disbursing agents, other stockholder
servicing agents, accountants, attorneys, underwriters, brokers and dealers,
corporate fiduciaries, insurers, banks and such other persons in any such other
capacity deemed to be necessary or desirable. The Administrator shall make
reports to the Board of its performance of obligations hereunder and furnish
advice and recommendations with respect to such other aspects of the business
and affairs of the Corporation as it shall determine to be desirable; provided
that nothing herein shall be construed to require the Administrator to, and the
Administrator shall not, in its capacity as Administrator, provide any advice or
recommendation relating to the securities and other assets that the Corporation
should purchase, retain or sell or any other investment advisory services to the
Corporation. The Administrator shall be responsible for aiding the Corporation
in maintaining the financial and other records that the Corporation is required
to maintain and preparing all reports and other materials required to be filed
by the Corporation with the Securities and Exchange Commission (the “SEC”) or
any other regulatory authority, including, but not limited to, current reports
on Form 8-K, quarterly reports on Form 10-Q, annual reports on Form 10-K and
proxy or information statements to stockholders. At the Corporation’s request,
the Administrator will provide on the Corporation’s behalf significant
managerial assistance to those portfolio companies to which the Corporation is
required to offer such assistance. In addition, the Administrator will assist
the Corporation in determining and publishing the Corporation’s net asset value,
overseeing the preparation and filing of the Corporation’s tax returns, and the
printing and dissemination of reports to stockholders of the Corporation, and
generally overseeing the payment of the Corporation’s expenses and the
performance of administrative and professional services rendered to the
Corporation by others.

 

2.      Records. The Administrator agrees to maintain and keep all books,
accounts and other records of the Corporation that relate to activities
performed by the Administrator hereunder and, if required by any applicable
statutes, rules and regulations, including without limitation, the 1940 Act,
will maintain and keep such books, accounts and records in accordance with such
statutes, rules and regulations. In compliance with the requirements of
Rule 31a-3 under the 1940 Act, the Administrator agrees that all records that it
maintains for the Corporation shall at all times remain the property of the
Corporation, shall be readily accessible during normal business hours, and shall
be promptly surrendered upon the termination of this Agreement or otherwise on
written request. The Administrator further agrees that all records which it
maintains for the Corporation pursuant to Rule 31a-1 under the 1940 Act will be
preserved for the periods prescribed by Rule 31a-2 under the 1940 Act unless any
such records are earlier surrendered as provided above. Records shall be
surrendered in usable machine-readable form. The Administrator shall have the
right to retain copies of such records subject to observance of its
confidentiality obligations under this Agreement. The Administrator may engage
one or more third parties to perform all or a portion of the foregoing services.

 

3.      Confidentiality. The parties hereto agree that each shall treat
confidentially all information provided by each party to the other regarding its
business and operations. All confidential information provided by a party
hereto, including nonpublic personal information of natural persons pursuant to
Regulation S-P of the SEC, shall be used by the other party hereto solely for
the purpose of rendering services pursuant to this Agreement and, except as may
be required in carrying out this Agreement, shall not be disclosed to any third
party without the prior consent of such providing party. The foregoing shall not
be applicable to any information that is publicly available when provided or
thereafter becomes publicly available other than through a breach of this
Agreement, or that is required to be disclosed by any regulatory authority, any
authority or legal counsel of the parties hereto, by judicial or administrative
process or otherwise by applicable law or regulation.

 

2

--------------------------------------------------------------------------------

 

 

4.      Compensation; Allocation of Costs and Expenses.

 

(a) In full consideration of the provision of the services of the Administrator,
the Corporation shall reimburse the Administrator for the costs and expenses
incurred by the Administrator in performing its obligations and providing
personnel and facilities hereunder, including the costs and expenses charged by
any sub-administrator that may be retained by the Administrator to provide
services to the Corporation or on the Administrator’s behalf.

 

(b) The Corporation will bear all costs and expenses that are incurred in its
operation and transactions and not specifically assumed by the Corporation’s
investment adviser (the “Adviser”), pursuant to that certain Investment Advisory
and Management Agreement, dated as of April 29, 2013, by and between the
Corporation and the Adviser. Costs and expenses to be borne by the Corporation
include, but are not limited to, those relating to: the Corporation’s
organization; calculating the Corporation’s net asset value (including the cost
and expenses of any independent valuation firms); expenses, including travel
expense, incurred by the Adviser or payable to third parties performing due
diligence on prospective portfolio companies, monitoring the Corporation’s
investments and, if necessary, enforcing its rights; interest payable on debt,
if any, incurred to finance the Corporation’s investments; offerings of the
Corporation’s common stock and other securities, if any; investment advisory and
management fees; distributions on the Corporation’s shares; administration fees
payable under this Agreement; the allocated costs incurred by the Administrator
in providing managerial assistance to those portfolio companies that request it;
amounts payable to third parties relating to, or associated with, making
investments; transfer agent and custodial fees; registration fees; listing fees;
taxes; independent director fees and expenses; preparing and filing reports or
other documents with the SEC; preparation of any reports, proxy statements or
other notices to our stockholders, including printing costs; the Corporation’s
fidelity bond; directors and officers/errors and omissions liability insurance,
and any other insurance premiums; indemnification payments; expenses relating to
the development and maintenance of the Corporation’s website; direct costs and
expenses of administration, including audit and legal costs; and all other
expenses reasonably incurred by the Corporation or the Administrator in
connection with administering the Corporation’s business, such as the allocable
portion of overhead under this Agreement, including rent and the allocable
portion of the cost of the Corporation’s officers and their respective staffs.

 

(c) For the fiscal year ending December 31, 2018, the reimbursements required to
be made to the Administrator by the Company as set forth above shall be capped
such that the amounts payable to the Administrator by the Company under this
Agreement will not exceed an amount of $1,400,000 for such fiscal year. From and
after December 31, 2018, the determination of whether the reimbursements
required to be made to the Administrator by the Company as set forth above shall
be capped (including the determination of the appropriate amount at which to cap
such reimbursements) shall be determined by the mutual agreement of the members
of the Company’s board of directors and the Administrator.

 

3

--------------------------------------------------------------------------------

 

 

5.      Limitation of Liability of the Administrator; Indemnification. The
Administrator, its affiliates and their respective directors, officers,
managers, partners, agents, employees, controlling persons, members, and any
other person or entity affiliated with any of them shall not be liable to the
Corporation for any action taken or omitted to be taken by the Administrator in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as administrator for the Corporation, and the Corporation
shall indemnify, defend and protect the Administrator (and its officers,
managers, partners, agents, employees, controlling persons, members, and any
other person or entity affiliated with the Administrator (collectively, the
“Indemnified Parties”), and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its security holders) arising out of or otherwise based upon the
performance of any of the Administrator’s duties or obligations under this
Agreement or otherwise as administrator for the Corporation. Notwithstanding the
preceding sentence of this Paragraph 5 to the contrary, nothing contained herein
shall protect or be deemed to protect the Indemnified Parties against or entitle
or be deemed to entitle the Indemnified Parties to indemnification in respect
of, any liability to the Corporation or its security holders to which the
Indemnified Parties would otherwise be subject by reason of criminal conduct,
willful misfeasance, bad faith or gross negligence in the performance of the
Administrator’s duties or by reason of the reckless disregard of the
Administrator’s duties and obligations under this Agreement (to the extent
applicable, as the same shall be determined in accordance with the 1940 Act and
any interpretations or guidance by the SEC or its staff thereunder).

 

6.      Activities of the Administrator. The services of the Administrator to
the Corporation are not to be deemed to be exclusive, and the Administrator and
each other person providing services as arranged by the Administrator is free to
render services to others.

 

7.      Duration and Termination of this Agreement.

 

(a) This Agreement shall continue in effect for two years from the date hereof
and thereafter continue automatically for successive annual periods, but only so
long as such continuance is specifically approved at least annually by (i) the
Board of Directors of the Corporation and (ii) a majority of those members of
the Corporation’s Board of Directors who are not parties to this Agreement or
“interested persons” (as defined by Section 2(a)(19) of the 1940 Act) of any
such party.

 

(b) This Agreement may be terminated at any time, without the payment of any
penalty, by vote of the Corporation’s Board of Directors, or by the
Administrator, upon 60 days’ written notice to the other party.

 

(c) This Agreement may not be assigned by a party without the consent of the
other party.  The provisions of Section 5 of this Agreement shall remain in full
force and effect, and the Administrator shall remain entitled to the benefits
thereof, notwithstanding any termination of this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

8.      Amendments of this Agreement. This Agreement may be amended pursuant to
a written instrument by mutual consent of the parties hereto.

 

9.      Entire Agreement; Governing Law.      This Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof. This Agreement shall be
construed in accordance with the laws of the State of New York and the
applicable provisions of the 1940 Act, if any. In such case, to the extent the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the provisions of the 1940 Act, the latter shall control.

 

10.    Notices.      All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service (with signature required), by facsimile, or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at their respective principal executive office addresses.

 

12.    Miscellaneous. The captions in this Agreement are included for
convenience of reference only and in no way define or delimit any of the
provisions hereof or otherwise affect their construction or effect. If any
provision of this Agreement shall be held or made invalid by a court decision,
statute, rule or otherwise, the remainder of this Agreement shall not be
affected thereby. This Agreement shall be binding on, and shall inure to the
benefit of the parties hereto and their respective successors.

 

13.    Counterparts. This Agreement may be executed in counterparts by the
parties hereto, each of which shall constitute an original counterpart, and all
of which, together, shall constitute one Agreement.

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

 

HARVEST CAPITAL CREDIT CORPORATION

 

 

 

 

/s/ William E. Alvarez, Jr.

  By: William E. Alvarez, Jr.

 

Title:

Chief Financial Officer

 

 

 

      HCAP ADVISORS LLC       /s/ Joseph A. Jolson   By: Joseph A. Jolson  
Title: Chief Executive Officer

 

6